Citation Nr: 0943517	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  09-08 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for cervical stenosis.  

2.  Entitlement to service connection for a thoracolumbar 
spine disability.  

3.  Entitlement to service connection for Alzheimer's disease 
as secondary to/aggravated by, PTSD.      

4.  Entitlement to special monthly compensation based on the 
need for the regular aid and attendance of another person. 

5.  Entitlement to special monthly compensation as a result 
of being housebound.  

6.  Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and/or adaptive equipment for 
an automobile.

7.   Entitlement to specially adapted housing. 



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from October 1943 to 
December 1945.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a September 2008 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Nashville, Tennessee, (hereinafter 
RO).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for 
Alzheimer's disease as secondary to PTSD and special monthly 
compensation based on the need for regular aid and 
attendance, or as a result of being housebound are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran withdrew his appeal with respect to the 
issues of entitlement to service connection for cervical 
stenosis and a thoracolumbar spine disability. 

2.  Service connection is in effect for a right total knee 
arthroplasty, rated as 60 percent disabling; degenerative 
joint disease of the left knee, rated as 60 percent 
disabling; PTSD, rated as 50 percent disabling, residuals of 
a gunshot wound of the anterior muscles of the right ankle, 
rated as 10 percent disabling; residuals of a gunshot wound 
scar of the right chin, rated as 10 percent disabling; 
degenerative arthritis of the right hip, rated as 10 percent 
disabling, and degenerative arthritis of the left hip, rated 
as 10 percent disabling. 

3.  Service connected disability does not result in the loss 
of use of a lower extremity which so affects the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.

4.  Neither ankylosis of a knee or hip is demonstrated due to 
service connected disability, nor is a lower extremity shown 
to be shortened 3 1/2 inches or more due to a service 
connected disability.  

5.  Complete paralysis of the external popliteal nerve due to 
a service connected disability causing foot drop is not 
shown.

6.  It has not been shown that due to service connected 
disability, there is vision of 20/200 or less in the better 
eye with corrective glasses, or vision of 20/200 or better 
with a field defect in which the peripheral field has 
contracted to such an extent that the widest diameter of the 
visual field subtends an angular distance no greater than 
twenty degrees in the better eye.

7.  It has not been shown that due to a service connected 
disability, the Veteran has the anatomical loss or loss of 
use of a foot, nor is functioning of a foot shown to be so 
limited due to a service connected disability that the 
Veteran would be equally well-served by an amputation below 
the knee with use of a suitable prosthetic appliance.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by 
the Veteran with respect to the issues of service connection 
for cervical stenosis and a thoracolumbar spine disability 
are met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2009).

2.  The criteria for financial assistance in the purchase of 
an automobile or other conveyance and/or adaptive equipment 
for an automobile are not met.  38 U.S.C.A. §§ 3901, 3902 
(West 2002); 38 C.F.R. §§ 3.350, 3.808, 4.63 (2009).

3.  The criteria for entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing are not met.  38 U.S.C.A. §§ 2101(a), 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.809, 4.63 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled with 
respect to the claim for entitlement to specially adapted 
housing and entitlement to financial assistance in the 
purchase of an automobile or other conveyance and/or adaptive 
equipment for an automobile in the instant case by letter 
dated in March 2008 prior to initial adjudication that 
informed the appellant of the information and evidence 
necessary to prevail in these claims.  As such, the duty to 
assist has been fulfilled with respect to the issues 
adjudicated below.  

As for the duty to assist, the service treatment reports and 
VA clinical reports have been obtained, and the Veteran has 
indicted that all treatment has been provided by VA.  The 
Veteran was also afforded a VA orthopedic examination in 
August 2008.  While the Board has considered the assertions 
of the Veteran in his March 2009 substantive appeal that this 
examination was inadequate for adjudication, the reports from 
this examination contain thorough and detailed findings as to 
the limitations resulting from the pertinent service 
connected disabilities and are otherwise adequate to 
equitably adjudicate the claims addressed in the decision 
below.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As there is no indication that there are additional records 
that need to be obtained that would assist in the 
adjudication of the claims, the duty to assist has been 
fulfilled with respect to the claims adjudicated below.  

II.  Legal Criteria/Analysis

A.  Withdrawn Issues 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
Veteran or by the authorized representative. 38 C.F.R. § 
20.204.  In a statement received in February 2008, the 
Veteran withdrew his appeal with respect to the issues of 
service connection for cervical stenosis and a thoracolumbar 
spine disability.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration with 
respect to these issues.  Accordingly, the Board does not 
have jurisdiction to review the appeal with respect to these 
issues and they are dismissed.

B.  Entitlement to Financial Assistance in the Purchase of an 
Automobile or other Conveyance and/or Adaptive Equipment 

In order to be awarded a certificate of eligibility for 
financial assistance in the purchase of an automobile under 
38 U.S.C.A. § 3901, the evidence must demonstrate a service-
connected disability resulting in the loss, or permanent loss 
of use, of one or both feet or one or both hands; or, 
permanent impairment of vision in both eyes, resulting in (1) 
vision of 20/200 or less in the better eye with corrective 
glasses, or, (2) vision of 20/200 or better, if there is a 
field defect in which the peripheral field has contracted to 
such an extent that the widest diameter of the visual field 
subtends an angular distance no greater than twenty degrees 
in the better eye.  38 C.F.R. § 3.808(a) (2009).

The law also provides that a Veteran may be entitled to only 
adaptive equipment if he has ankylosis of one or both knees 
or one or both hips due to service-connected disability.  38 
U.S.C.A. § 3902(b)(2) (West 2002); 38 C.F.R. § 
3.808(b)(1)(iv) (2009).

The term "loss of use" of a hand or foot is defined by 
3.350(a)(2) as that condition where no effective function 
remains other than that which would be equally well served by 
an amputation stump at the site of election below elbow or 
knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 
which constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.  Also considered as loss 
of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete 
paralysis of the external popliteal (common peroneal) nerve 
and consequent foot drop, accompanied by characteristic 
organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.  Under 38 C.F.R. § 4.124a, DC 8521, 
complete paralysis also encompasses foot drop and slight 
droop of the first phalanges of all toes, an inability to 
dorsiflex the foot, loss of extension (dorsal flexion) of the 
proximal phalanges of the toes, loss of abduction of the 
foot, weakened adduction of the foot, and anesthesia covering 
the entire dorsum of the foot and toes.

With respect to the service connected disabilities for 
consideration in determining if the Veteran is entitled to 
the benefits sought, service connection is in effect for a 
right total knee arthroplasty, rated as 60 percent disabling; 
degenerative joint disease of the left knee, rated as 60 
percent disabling; PTSD, rated as 50 percent disabling, 
residuals of a gunshot wound of the anterior muscles of the 
right ankle, rated as 10 percent disabling; residuals of a 
gunshot wound scar of the right chin, rated as 10 percent 
disabling; degenerative arthritis of the right hip, rated as 
10 percent disabling, and degenerative arthritis of the left 
hip, rated as 10 percent disabling.   

The most recent pertinent evidence as to the nature of the 
Veteran's impairment due to service connected disability is 
reflected by reports from an August 2008 VA examination.  At 
this examination, the effects of the service connected knee 
and hip conditions were discussed, with aggravating factors 
due to these conditions said to be walking and sitting.  It 
was noted that the Veteran always uses a cane for ambulation 
and that the Veteran cannot stand more than 10 minutes or 
walk more than a few yards.  The Veteran was said to use a 
walker for longer distances.  

The physical examination of the service-connected extremities 
in August 2008 revealed bilateral knee contractures and that 
the Veteran walked using short steps with no heel to toe 
motion.  Some, but not particularly severe, limitation was 
shown in the knees, hips and right ankle.  In this regard, 
dorsiflexion was to 20 degrees and plantar flexion to 42 
degrees in the right ankle.  There was no instability in 
either knee or right ankle and mild weakness was described in 
the knees.  Residuals of the gunshot wound of the right ankle 
were said upon examination to involve no pain, decreased 
coordination, weakness, increased fatigability and no 
uncertainty of movement or flareups.  Muscle strength in the 
right ankle was 5 out of 10 and there was no tissue loss.  
Muscle functioning was said to have resulted in normal 
functioning in terms of comfort, endurance and strength 
sufficient to perform the activities of daily living.  There 
were no residuals of nerve, bone or tendon damage.  Vibratory 
sensation in the right ankle was absent and the toe position 
in the right foot was impaired.   It was noted that the 
Veteran was previously noted to not have any nerve damage due 
to his gunshot residuals. 

As for the effects of the Veteran's service connected joint 
disabilities, the examiner stated as follows:  

[The Veteran] does no inside or outside 
chores.  He has difficulty with 
ambulation.  Son-in-law does mowing.  He 
does not do any shopping.  Infrequently 
rides stationary bike; does not do any 
sports.  Watches TV and goes to church 
for recreation; attends some church 
functions.  Veteran does own showering - 
he has a tub bench and hand-held shower.  
He does own toileting - has a high 
commode and uses sink to push himself up.  
No difficulty with grooming and/or 
feeding.  He does limited driving, 
accompanied by wife.  

Applying the pertinent legal criteria to the facts summarized 
above, as the Veteran is not service connected for impairment 
of vision or a hand disability, impairment in these areas 
does not provide a basis to award the benefit sought.  While 
the record as summarized above reflects that the Veteran uses 
a cane and has difficulty with walking, some limitation of 
motion in the lower extremities and other limitations imposed 
by the service connected disabilities, the record simply does 
not reflect that there is due to service-connected 
disability, ankylosis of the knees or hips or shortening of a 
lower extremity to 3 1/2 inches or more so as to meet the 
criteria for "loss of use" as defined by regulation.  While 
sensation in the right ankle was absent at the August 2008 VA 
examination, this finding does not equate to "foot drop" as 
described by regulation and the Veteran is able to dorsiflex 
the right foot.  As such, the clinical findings from the 
August 2008 VA examination do not warrant a finding of "loss 
of use" of a foot under 38 C.F.R. § 4.63, nor is there any 
other objective clinical evidence demonstrating such 
pathology.  

Giving appropriate consideration to the Veteran's contentions 
and objective clinical findings described above, the Board 
concludes that the "negative" evidence outweighs the 
"positive" evidence, and that the claim for the benefits 
sought must therefore be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.  The objective 
clinical evidence of record simply does not meet any of the 
examples or criteria listed under 38 C.F.R. § 3.808 for 
entitlement to financial assistance in the purchase of an 
automobile or other conveyance /or adaptive equipment for an 
automobile, and the probative value of this evidence 
outweighs that represented by the Veteran's assertions.  In 
reaching this decision, the Board considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert, supra.  

C.  Entitlement to Specially Adapted Housing 

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other 
things, the Veteran is entitled to service connected 
compensation for permanent and total disability due to:  (1) 
The loss, or loss of use, of both lower extremities such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair, or (2) Blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity, or (3) The loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair, or (4) The loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
38 U.S.C.A. § 2101(a)(1)(2)(3); 38 C.F.R. § 
3.809(b)(1)(2)(3)(4). 

Applying the pertinent legal criteria to the facts summarized 
above, as the Veteran is not blind, loss of use of at least 
one lower extremity is required for a grant of the benefits 
sought under the criteria as set forth above.  As noted, 
while the record as summarized above reflects some 
limitations due to the Veteran's service connected 
disabilities, "loss of use" of a lower extremity as defined 
by regulation is simply not demonstrated.  In short, as the 
criteria of 38 U.S.C.A. § 2101(a) and 38 C.F.R. § 3.809(b) 
are controlling, entitlement to a certificate of eligibility 
for assistance in acquiring specially adapted housing cannot 
be granted.  38 U.S.C.A. § 7104(c).  The Board has considered 
the doctrine of a reasonable doubt, but as the preponderance 
of the evidence is against the Veteran's claim for 
entitlement to specially adapted housing, the doctrine is not 
for application.  Gilbert, supra.  




ORDER

The claim for service connection for cervical stenosis is 
dismissed. 

The claim for service connection for a thoracolumbar spine 
disability is dismissed. 

Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and/or adaptive equipment for 
an automobile is denied. 

Entitlement to specially adapted housing is denied. 


REMAND

The Veteran contends that he has Alzheimer's disease that is 
aggravated by his service connected PTSD.  An August 2008 VA 
psychiatric examination resulted in diagnoses to include 
Alzheimer's disease but did not include an opinion as to 
whether his PTSD has aggravated his Alzheimer's disease.  
Thus, as service connection may be established for that 
portion of a disability resulting from aggravation of a 
service-connected disability, the case must be remanded to 
afford the Veteran a VA examination that includes an opinion 
as to whether his PTSD has aggravated his Alzheimer's disease 
in order to fulfill the duty to assist the Veteran.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  As the resolution of 
this issue in the Veteran's favor could impact the 
adjudication of the claim for special monthly compensation 
based on the need for regular aid and attendance or as a 
result of being housebound, the Board must defer adjudication 
of those issues at this time because they are inextricably 
intertwined with the claim for service connection for 
Alzheimer's disease.  Harris v Derwinski, 1 Vet. App. 80 
(1991). 
 
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded the 
appropriate examination to ascertain 
whether it is at least as likely as not 
that his PTSD has aggravated (caused an 
increase in severity of) his 
Alzheimer's disease, and if so, the 
extent of that additional impairment.  
The claims files should be made 
available to the examiner for review 
prior to the examination, and a 
rationale provided for any opinion 
expressed.  If it is not possible to 
provide the opinion sought, that 
likewise should be explained.  

2.  Thereafter, the claims for 
entitlement to service connection for 
Alzheimer's disease as secondary to PTSD 
and entitlement to special monthly 
compensation based on the need for 
regular aid and attendance, or as a 
result of being housebound must be 
readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the Veteran, the Veteran and his 
representative must be provided a 
supplemental statement of the case and an 
appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to the Board.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate  




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Entitlement to aid and attendance benefits is based on a 
showing that due to service-connected disability, the 
claimant is (1) blind, or (2) a patient in a nursing home, or 
(3) requires the regular assistance of another person for 
most of the activities of daily living and for protection 
against the hazards or dangers incident to daily life.  38 
C.F.R. §§ 3.350, 3.351.  At the outset, the Board notes that 
the Veteran is not blind or a patient in a nursing home and 
it has not been otherwise contended. 

The elements considered in making a determination regarding 
the third basis for establishing entitlement to aid and 
attendance benefits include the inability, due to service-
connected disability, to perform such tasks as to dress and 
undress oneself, to maintain ordinary cleanliness, to feed 
oneself, to attend to the wants of nature, or to have such 
physical or mental incapacity that the care or assistance on 
a regular basis of another person to protect the Veteran from 
hazards or dangers incident to his daily environment is 
necessary.  38 C.F.R. § 3.352(a).


The findings above indicate the Veteran does his own 
showering and toileting and has not difficulty with grooming 
or eating.  He is able to drive and attend church functions, 
and the physician who conducted the August 2008 VA 
examination noted that the Veteran was able to perform the 
activities of daily living.  There is otherwise no competent 
evidence that he needs requires the regular assistance of 
another person for most of the activities of daily living or 
for protection against the hazards or dangers incident to 
daily life.  Accordingly, the claim for special monthly 
compensation based on the need for the regular aid and 
attendance by another person must be denied.  38 U.S.C.A. § 
1114(l); 38 C.F.R. §§ 3.350, 3.352(a).  In reaching this 
decision, the Board considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the Veteran's claim for special monthly compensation 
based on the need for the regular aid and attendance of 
another person, the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).


C.  Entitlement to Financial Assistance in the Purchase of an 
Automobile or other Conveyance and/or Adaptive Equipment 

In order to be awarded a certificate of eligibility for 
financial assistance in the purchase of an automobile under 
38 U.S.C.A. § 3901, the evidence must demonstrate a service-
connected disability resulting in the loss, or permanent loss 
of use, of one or both feet or one or both hands; or, 
permanent impairment of vision in both eyes, resulting in (1) 
vision of 20/200 or less in the better eye with corrective 
glasses, or, (2) vision of 20/200 or better, if there is a 
field defect in which the peripheral field has contracted to 
such an extent that the widest diameter of the visual field 
subtends an angular distance no greater than twenty degrees 
in the better eye.  38 C.F.R. § 3.808(a) (2009).

The law also provides that a Veteran may be entitled to only 
adaptive equipment if he has ankylosis of one or both knees 
or one or both hips due to service-connected disability.  38 
U.S.C.A. § 3902(b)(2) (West 2002); 38 C.F.R. § 
3.808(b)(1)(iv) (2009).

The term "loss of use" of a hand or foot is defined by 
3.350(a)(2) as that condition where no effective function 
remains other than that which would be equally well served by 
an amputation stump at the site of election below elbow or 
knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 
which constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.  Also considered as loss 
of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete 
paralysis of the external popliteal (common peroneal) nerve 
and consequent foot drop, accompanied by characteristic 
organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.  Under 38 C.F.R. § 4.124a, DC 8521, 
complete paralysis also encompasses foot drop and slight 
droop of the first phalanges of all toes, an inability to 
dorsiflex the foot, loss of extension (dorsal flexion) of the 
proximal phalanges of the toes, loss of abduction of the 
foot, weakened adduction of the foot, and anesthesia covering 
the entire dorsum of the foot and toes.







 Department of Veterans Affairs


